PRESIDING JUSTICE McCULLOUGH, dissenting: I disagree with the majority, which finds causal connection between claimant’s fall at work and the subsequent back injury. As the majority states, the arbitrator, referring to causal connection, work-related injury, and subsequent herniated disc, found Dr. Couch’s testimony “did not, however, exclude the possibility this could occur.” Dr. Couch’s statement, “[I]t is possible, it is surprisingly uncommon,” along with his further statement, “I think it is a possibility, but I don’t think a very good one,” does not show causal connection. Dr. Couch, a treating physician, was fully informed of the claimant’s medical history, the work-related accident, and the history of headaches and seizures. To allow recovery in this case will eliminate any requirement that causal connection be proved to a reasonable degree of medical certainty in cases requiring expert testimony. This is such a case. Possibility of causal connection is not the standard required. The arbitrator, Commission, and majority decision rely upon Dr. Couch’s testimony to find causal connection. Dr. Couch, however, found only a “possibility.” The Commission’s decision is against the manifest weight of the evidence. The decision of the Commission awarding permanent disability is also against the manifest weight of the evidence. The claimant has not shown by a preponderance of the evidence she is permanently totally disabled as a result of the April 26 work-related accident. She is not obviously unemployable. McNAMARA, J., joins in dissent.